Citation Nr: 0824716	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  02-18 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for the veteran's death pursuant to VA 
outpatient treatment on October 23, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
September 1970.  The veteran died in August 2000; the 
appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

During a hearing at the RO in November 2002 the appellant 
withdrew previously developed issues of entitlement to 
Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1318, and entitlement to accrued 
benefits based on claims for increased ratings for the 
veteran's left knee disability and left thigh gunshot wound 
disability.  As a consequence, the only issues still on 
appeal are as listed on the title page.  

This case was remanded by the Board for additional 
evidentiary development in September 2004; the Board's remand 
order was changed in April 2006.  After the case was returned 
to the Board, a review of the record caused the Board to 
request a medical expert to review the veteran's case file 
and provide opinions relevant to the issues on appeal.  That 
medical expert's June 2007 report is of record.  

The case was remanded again in October 2007 because the 
appellant specifically requested a remand to the agency of 
original jurisdiction (AOJ) for its review of newly received 
evidence before the Board adjudicated the claim.  See 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  


FINDINGS OF FACT

1.  The veteran died in August 2000.

2.  The veteran's death certificate lists the immediate cause 
of death as cardio-pulmonary arrest, due to (or as a 
consequence of) possible acute pulmonary embolism, due to (or 
as a consequence of) metastatic carcinoma of the colon, due 
to (or as a consequence of) pneumonia; bowel obstruction was 
a significant condition contributing to death.  

3.  Neither the veteran's metastatic carcinoma of the colon, 
nor the cancer in the lung that metastasized from the colon 
cancer, was caused by his presumptive exposure to herbicides 
in Vietnam.  

4.  The disease processes leading to the veteran's death did 
not begin in service and did not otherwise develop as a 
result of his military service.

5.  There was no additional disability that resulted from, 
and the veteran's death was not caused by, VA outpatient 
treatment on October 23, 1998.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2007).  

2.  The criteria for an award of compensation benefits under 
38 U.S.C.A. § 1151 due to VA medical treatment on October 23, 
1998, have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.361 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").

The Board notes that the appellant was apprised of VA's 
duties to both notify and assist in correspondence dated in 
June 2001, November 2004, and June 2006.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claims, any timing 
errors have been cured by the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the appellant apprised her of what the evidence must show 
to establish entitlement to the benefits sought, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the appellant, what evidence VA was responsible 
for getting, and what information VA would assist in 
obtaining on the appellant's behalf.  The appellant was 
apprised of the criteria for assigning an effective date.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The RO also provided a statement of the case (SOC) and three 
supplemental statements of the case (SSOCs) reporting the 
results of its reviews of the issues on appeal and the text 
of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and post-service medical 
records, and secured an expert medical opinion in furtherance 
of the appellant's claim.  In correspondence dated in July 
2006 the appellant indicated that she had no other 
information or evidence to give VA to substantiate her claim.  
VA has no duty to inform or assist that was unmet.  

II.  Background

The veteran's SMRs contain no evidence of complaint or 
treatment for cancer.  The veteran died in August 2000.  His 
certificate of death lists the immediate cause of death as 
cardio pulmonary arrest, due to (or as a consequence of) 
possible acute pulmonary embolism, due to (or as a 
consequence of) metastatic carcinoma of the colon, due to (or 
as a consequence of) pneumonia.  Bowel obstruction was 
identified as a significant condition contributing to death.  
The appellant, who is the veteran's surviving spouse, 
contends that his cancer was caused by his exposure to Agent 
Orange while serving in Vietnam.  She also contends that his 
cancer was not properly diagnosed by VA clinicians, giving 
rise to the claim of entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151.   

On October 23, 1998, the veteran presented to the VA Medical 
Center (VAMC) in Nashville, Tennessee with diarrhea and 
abdominal pain.  Laboratory reports and abdominal x-ray were 
non-revealing.  He was given anti-diarrheal agents and 
discharged with direction to follow up if symptoms did not 
improve in three to four days.  Three days later he presented 
to the emergency room at the Medical Center of Bowling Green, 
Kentucky (Bowling Green), with symptoms of bowel obstruction.  
Testing revealed a tumor nearly completely obstructing his 
colon, and he underwent a right hemicolectomy two days after 
admission.  He was diagnosed with well-differentiated colon 
adenocarcinoma metastasizing to the mesenteric lymph nodes, 
but with no apparent metastasis to the liver.  The veteran 
later developed multiple pulmonary nodules, which a biopsy in 
January 2000 found to be consistent with metastatic 
adenocarcinoma.  He thereafter developed pleural effusion.  
Thoracentesis cytology in May 2000 confirmed metastatic 
adenocarcinoma.  Chemotherapy followed.  As noted, the 
veteran died in August 2000.  

The record contains several medical opinions that were 
provided before and after the veteran's death.  A July 2000 
note authored by Bowling Green physician E.D., described the 
veteran's cancer as "widely metastatic poorly controlled GI 
cancer."  A VA oncology clinic treatment report dated the 
month before the veteran's death noted that biopsy of lung 
nodules revealed "metastatic colorectal carcinoma."  An 
October 2000 letter from the veteran's private treating 
physician, M.C., M.D., noted that the veteran's cancer could 
have been either lung cancer that metastasized to the colon, 
or colon cancer that metastasized to the lungs.  He noted 
that a point in favor of the former was that there was no 
evidence of liver metastasis, and that it was therefore 
difficult to say that the lung tumors came from the colon 
since they would probably not bypass the liver.  Dr. C. also 
noted that the veteran had heavy dioxin exposure in Vietnam, 
and "it may very well be possible that these lung tumors 
were the result of inhaled dioxin."  

In her November 2002 hearing at the RO, the appellant noted 
Dr. C.'s statements, as well as others that suggested that 
the veteran's lung cancer was separate from and not a result 
of his colon cancer.  In response to this testimony, the RO 
requested a medical opinion from the VA Medical Center (VAMC) 
in Louisville, Kentucky.  In a March 2003 opinion, A.D., 
M.D., who was also listed as an assistant professor of 
medicine, reviewed the record and noted that he could not 
render an opinion without the pathology report or at least a 
description of the cell type of the cancerous lung nodules.  
He noted that an oncology opinion would also be helpful.  

Of record are two May 2003 opinions related to the foregoing 
note from Dr. D.  An opinion from F.H., M.D., Ph.D., the 
chief of medical oncology at VAMC Louisville, noted Dr. D.'s 
review of the facts, and noted that he had reviewed the 
medical record including the pathology reports.  Dr. H. also 
noted that, even though it is relatively rare, colon cancer 
can metastasize to the lungs without liver metastasis.  Dr. 
H. noted that the pathology report showed that the 
description of the cells is not consistent with lung cancer, 
but is more consistent with colon cancer or another primary 
cancer.  Dr. H. therefore expressed as his medical opinion 
that it was more likely that the pulmonary tumor had 
metastasized from the original colon cancer.  A few days 
later, R.O., M.D., the chief of pulmonary medicine at VAMC 
Louisville noted that he had read and completely agreed with 
Dr. H.'s assessment.  

In its April 2006 remand the Board requested that a medical 
opinion be obtained from a pathologist as to whether the 
veteran's metastatic colon cancer resulted from his exposure 
to herbicides in service.  A June 2006 opinion authored by 
K.T., M.D., the director of the cytopathology laboratory at 
the Nashville VAMC, stated that a fine needle aspiration from 
a lung nodule and a pleural fluid aspiration showed an 
adenocarcinoma, compatible with metastatic colonic 
adenocarcinoma.  Dr. T. stated that he could not evaluate the 
relationship between the adenocarcinoma and the veteran's 
exposure to herbicides by analysis of the aspirates, and he 
could therefore not provide the requested medical opinion.  

Finally, as regards medical opinions, as noted, a review of 
the record caused the Board to request a medical expert to 
review the veteran's case file and provide opinions relevant 
to the issues on appeal.  That June 2007 opinion, provided by 
gastroenterologist G.B., M.D., Ph.D., was based on review of 
the pertinent medical history, all of which has been 
summarized above.  

First, as to whether there was additional disability or death 
as a result of delay or misdiagnosis in treatment of the 
veteran on October 23, 1998, which was the date of the 
veteran's first complaints of diarrhea and abdominal pain, 
Dr. B. noted that the documentation indicates that the 
veteran presented with a short history of symptoms 
attributable to intercurrent illness.  The veteran received 
routine laboratory tests and abdominal x-ray, all essentially 
non-revealing.  He was discharged with symptomatic medication 
and instructed to return if the symptoms persisted or 
worsened.  Dr. B. opined that most practitioners would have 
handled the case similarly.  Dr. B. noted that the veteran 
reported to Bowling Green three days later with escalating 
symptoms, that the cancer diagnosis was made the following 
day, and that emergency surgery ensued 48 hours after that.  
Dr. B. opined that it was very unlikely that the four-day 
delay in the diagnosis of the near-obstructing colon 
adenocarcinoma resulted in any additional disability.  In 
this regard, Dr. B. noted that it is obvious that the 
veteran's lesion was already stage IV before his initial 
presentation at Nashville.  

Second, as to the question of the medical probability that 
the veteran's colon cancer resulted from exposure to 
herbicides in service, Dr. B. noted that there was no 
evidence to substantiate such an association.  Dr. B. 
additionally noted that the veteran also had lung cancer, 
which has been associated with exposure to herbicides.  Dr. 
B. opined, however, that it was very likely that the 
veteran's adenocarcinoma in the lungs developed as a result 
of progressing colon cancer, and that this was in addition 
to, and separate from, pre-existing granulomatous lesions on 
the lung that were reportedly first identified as early as 
1991.  In support of this opinion Dr. B. noted that it is 
important to note that the veteran's lung nodules, appearing 
as stable calcifying granulomas for as much as seven years 
before the 1998 colon cancer diagnosis and surgery, had not 
shown any apparent progression during that period.  

Also of record are several lay opinions.  In an October 2000 
statement, the veteran's sister contended that she was told 
by one of the veteran's treating physicians that his cancer 
(apparently referring to the lung cancer) could not be 
related to his colon cancer because it was a different kind 
altogether, as evidenced by a different cell makeup.  In a 
December 2004 statement from the appellant, she expressed the 
strong belief that the veteran's lung cancer was unrelated to 
his colon cancer, and that it, the lung cancer, was caused by 
exposure to herbicides sprayed in Vietnam.  

III.  Analysis

A.  Cause of Death

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by active service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1110, 1310 (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.303, 3.312(a) (2007).  For a service-connected 
or compensable disability to be the principal cause of death, 
it must singularly, or jointly with some other condition, be 
the immediate or underlying cause of death, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  For a 
service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially to his death, that it combined to cause death, or 
aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c).  

Here, as noted, the veteran's death certificate stated that 
the immediate cause of death as cardio pulmonary arrest, due 
to (or as a consequence of) possible acute pulmonary 
embolism, due to (or as a consequence of) metastatic 
carcinoma of the colon, due to (or as a consequence of) 
pneumonia.  Bowel obstruction was listed as a significant 
condition contributing to death.  At the time of his death 
the veteran was service connected for post-traumatic stress 
disorder (PTSD) and for left knee and left thigh 
disabilities.  He was not service connected for any cancer, 
nor for any heart or lung disabilities.  There is no 
suggestion in the medical evidence that any service-connected 
disability contributed in any way to the veteran's demise.

The remaining question, then, is:  Was the veteran's 
underlying cancer related to his military service?  The Board 
finds that it was not.  The issue revolves around the 
contention that the veteran's carcinoma of the colon 
originated in his lungs as lung cancer, and the fact that 
lung cancer is known to have been caused by exposure to 
herbicides.  

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even if 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. 
§ 3.309(e) (2007).  The term "herbicide agent" means a 
chemical in an herbicide, including Agent Orange, used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  The 
diseases for which service connection may be presumed to be 
due to an association with herbicide agents include chloracne 
or other acneform disease consistent with chloracne, Type 2 
diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  

In general, for service connection to be granted for one of 
these diseases, it must be manifested to a degree of 10 
percent or more at any time after service.  A veteran who 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, will be 
presumed to have been exposed to an herbicide agent during 
such service unless there is affirmative evidence to the 
contrary.  

Here, the evidence shows that the veteran served in combat in 
the Republic of Vietnam during the late 1960s.  He thus was 
presumptively exposed to herbicides.  However, he was never 
diagnosed with any of the diseases known to be associated 
with exposure to herbicide agents, as listed above.  While it 
is true that the veteran had cancer in the lungs, the 
overwhelming preponderance of the credible medical evidence 
and opinion cited above indicates that this was not lung 
cancer per se, but rather colon cancer that had metastasized 
to the lungs.  Put another way, the cancer in the lungs was 
metastasized colon cancer, not the other way around, and was 
not caused by exposure to herbicides.  

The Board acknowledges Dr. C.'s statement that the veteran's 
cancer could have originated in the lungs, but finds this 
speculative statement unconvincing in light of the other 
credible medical opinion of record, especially biopsy results 
showing the cancer as colon cancer.  Moreover, the Board 
notes that, in a consultation note dated two days before the 
veteran's death, Dr. C. also characterized the veteran's 
cancer as "widely metastatic poorly controlled GI cancer," 
clearly associating the veteran's cancer with the colon, and 
not the lungs.  

Notwithstanding the presumption noted above, the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to herbicide exposure 
with proof of direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).  Thus, the presumption is not 
the sole method for showing causation, and thereby 
establishing service connection.

In other words, the fact that the veteran does not meet the 
requirements of 38 C.F.R. § 3.309 does not in and of itself 
preclude him from establishing service connection as he may, 
in the alternative, establish service connection by way of 
proof of actual direct causation, showing that his exposure 
to an herbicide during service caused any current disorders.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  However, where the 
dispositive issue involves a question of medical causation 
(such as whether a condition claimed is the result of active 
service in the military), only competent medical evidence is 
probative.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  In this regard, the Board notes that Dr. C. noted in 
his October 2000 letter that "it may very well be possible 
that" the veteran's lung tumors were the result of inhaled 
toxin.  However, the Board finds that Dr. C.'s speculative 
statement is not proof of direct causation of the veteran's 
lung tumors due to exposure to herbicides.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999) (by using the term 
"could," without supporting clinical data or other 
rationale, doctor's opinion simply was too speculative to 
provide the degree of certainty required for medical 
opinion).  The other medical opinions of record are more 
convincing.  They were based on review of the record and 
literature regarding possible relationships between certain 
cancers and herbicide exposure.  As the expert noted in the 
June 2007 opinion, the lung nodules that appeared as early as 
1991 did not progress; it was not until the colon cancer 
metastasized that cancer was found in the lung.  It was very 
likely that the adenocarcinoma in the lungs developed as a 
result of the colon cancer and there is no current evidence 
to substantiate the claim of an association between the 
cancer and herbicide exposure.  The preponderance of the 
evidence is against the claim.

The Board acknowledges the appellant's contention that the 
veteran died as a result of lung cancer caused by exposure to 
herbicides while serving in Vietnam.  However, there is no 
evidence of record showing that the appellant has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to the 
etiology of the disease processes that brought about the 
veteran's death.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) (2007).  Consequently, the 
appellant's own assertions as to the cause of the veteran's 
death have no probative value.

B.  1151 Claim

The appellant claims that the veteran's cancer should have 
been diagnosed and treated earlier by VA.  On the one hand, 
it is contended that spots identified on the veteran's lungs 
as early as 1991 were cancer, and that VA failed to identify 
and treat it.  However, the Board finds that the credible 
medical evidence of record does not support this contention.  
As stated by Dr. B. in his opinion, it is very likely that 
the veteran's adenocarcinoma in the lungs developed as a 
result of progressing colon cancer, and that the cancer in 
the lungs was in addition to, and separate from, pre-existing 
granulomatous lesions on the lung that were reportedly first 
identified as early as 1991.  In support of this opinion Dr. 
B. noted that it is important to note that the veteran's lung 
nodules, appearing as stable calcifying granulomas for as 
much as seven years before the 1998 colon cancer diagnosis 
and surgery, had not shown any apparent progression during 
this period.  The Board therefore finds that the contention 
that the veteran's lung cancer should have been diagnosed as 
early as 1991 based on the granulomatous lesions on the lung 
is not supported by the credible medical evidence of record.  

The appellant also contends that the initial VA outpatient 
treatment on October 23, 1998, was deficient because it 
failed to diagnose the veteran's cancer.  Implicit in this 
contention is a claim that the failure to diagnose the 
veteran's cancer in the course of the October 23, 1998, VA 
treatment either led to a worsening of his cancer or caused 
his death.  

Section 1151 of Title 38 of the United States Code provides 
in pertinent part that:  

(a) Compensation under this chapter. . .shall be 
awarded for a qualifying additional disability. . 
.of a veteran in the same manner as if such 
additional disability. . .were service[]connected.  
For purposes of this section, a disability. . .is a 
qualifying additional disability. . .if the 
disability. . .was not the result of the veteran's 
willful misconduct and--

(1) the disability. . .was caused by hospital care, 
medical or surgical treatment, or examination 
furnished the veteran under any law administered by 
the Secretary, either by a Department employee or 
in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability. . .was--

(A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
of fault on the part of the Department in 
furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable . . .

38 U.S.C.A. § 1151.  

Here, the competent medical evidence of record demonstrates 
that the veteran's VA treatment on October 23, 1998, was not 
responsible for a worsening of his cancer and did not cause 
or hasten his death.  The June 2007 opinion by 
gastroenterologist G.B. opined that most practitioners would 
have handled the case similarly, and that it is very unlikely 
that the four-day delay in the diagnosis of the near-
obstructing colon adenocarcinoma resulted in any additional 
disability.  The Board finds that Dr. G.'s response that 
"[i]t is very unlikely that the 4-day delay in diagnosis. . 
. resulted in any additional disability" and the conclusion 
that "the lesion was obviously stage IV before [the 
veteran's] initial presentation" for VA treatment, clearly 
indicates that the VA treatment and any delay caused thereby 
could not have contributed to or caused the veteran's death.  

The Board again finds that the lay contentions that VA 
treatment either caused or hastened the veteran's death are 
not probative because there is no evidence showing that the 
appellant has the requisite qualifications necessary to 
render competent medical opinion.  Espiritu, supra.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these claims.  The disease processes 
leading to the veteran's death did not begin in service and 
did not otherwise develop as a result of his military 
service, and there was no additional disability or death 
resulting from delay or misdiagnosis in treatment the veteran 
received at a VAMC in October 1998.   


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for the veteran's death pursuant to VA 
treatment or lack thereof is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


